 


114 HR 3341 IH: To designate the portion of Moffett Federal Airfield, California, containing the 129th Rescue Wing of the California Air National Guard as Moffett Air National Guard Base.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3341 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To designate the portion of Moffett Federal Airfield, California, containing the 129th Rescue Wing of the California Air National Guard as Moffett Air National Guard Base. 
 
 
1.Designation of portion of Moffett Federal Airfield, California, as Moffett Air National Guard Base 
(a)DesignationThe 111-acre cantonment area at Moffett Federal Airfield, California, utilized by the 129th Rescue Wing of the California Air National Guard shall be known and designated as Moffett Air National Guard Base. (b)ReferencesAny reference in any law, regulation, map, document, paper, other record of the United States to the cantonment area at Moffett Federal Airfield described in subsection (a) shall be considered to be a reference to Moffett Air National Guard Base. 
 
